DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claims 15-17 are objected to because of the following informalities:  none of claims 15-17 depend from a preceding claim. For examination purposes it is interpreted that claim 15 depends from claim 14, claim 16 depends from claim 15, and claim 17 depends from claim 14 as previously indicated in the claims of August 12, 2019. Appropriate correction is required.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a friction reduction assembly configure to reduce a frictional resistance” in claim 1, lines 10-11 and “a retractable friction reduction assembly configured to transition between an outward configuration and an inward configuration” in claim 14, lines 10-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14, line 14 recites the limitation, “the retractable friction reduction assembly”. It is unclear to which of the friction reduction assemblies this limitation is referring.
	Claim 15 recites the limitation "the pair of retractable friction-reduction assemblies" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 16 recites the limitation "the biasing member" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 17 recites the limitation "the pair of retractable friction-reduction assemblies" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 17 recites the limitation "the platform base" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-4, 7-8, 11, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wanner (US 6257371 B1) in view of Isogai (KR 20030022665 A).
	Regarding claim 1, Wanner teaches:
A vehicle lift assembly (axis elevator 13, figure 3) comprising: 
	(a) a base member (base 14, figure 3); 
	(b) an actuation assembly (lifting cross-bars 17, figure 3); and 
	(c) a platform assembly (components 18-20, figure 3) coupled with the actuation assembly, wherein the actuation assembly is configured to move the platform assembly vertically relative to the base member (lifting cross-bars 17 raise and lower components 18-20), wherein the platform assembly is configured to contact a vehicle (via support elements 20, figure 3) in order to lift the vehicle relative to the base member, wherein the platform assembly comprises:
		(i) a platform base (support bar 18, figure 3), and
		(ii) an adjustable bridge (adjustable square profile 19, figure 3) slidably coupled with the 			platform base (14).
		(ii) a set of adjustable bridges comprising a first adjustable bridge (left adjustable square 		profile 19, figure 3) and a second adjustable bridge (right adjustable square profile 19, 			figure 3), wherein the first adjustable bridge and the second adjustable bridge are each 			slidably coupled with the platform base (14), wherein the first adjustable bridge is 			located on the first end of the platform base (left end of 14 as shown in figure 3), 			wherein the second adjustable bridge is located on the second end of the platform base 			(right end of 14 as shown in figure 3), wherein the first adjustable bridge and the second 		adjustable bridge are both configured to translate along the longitudinal axis (horizontal 		axis across base 14),
	Wanner does not teach:
a first friction reduction assembly configured to selectively reduce a frictional resistance between the platform base and the first adjustable bridge and a second friction reduction assembly configured to selectively reduce a frictional resistance between the platform base and the second adjustable bridge.  
	However, Isogai teaches:
A vehicle lift assembly with a platform assembly comprising a platform base (lift arm 1a, figure 1), an adjustable bridge (slide arm 1b, figure 1), and
a friction reduction assembly (low friction sliding member 11 and elastic body 10, figure 1, which is a structural equivalent to the friction reduction assembly disclosed in the specification) configured to selectively reduce a frictional resistance between the platform base and the adjustable bridges.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a friction reduction assembly as taught by Isogai between the platform base and each adjustable bridge of Wanner so each adjustable bridge can be moved easily relative to the platform base when unloaded and the bridge does not slide when under a load. Relative movement between the bridges and platform base when a vehicle is loaded on the lift could cause damage to the vehicle and lift or injury to workers operating the lift and working on the vehicle. The friction reduction assembly taught by Isogai prevents such relative movement while allowing adjustment of the bridges when safely unloaded.
	Regarding claim 2, Isogai further teaches:
wherein the first friction reduction assembly and the second friction reduction assembly each comprise a biasing member (elastic body 10, figure 1) and a reduced-friction body (low-friction sliding member 11, figure 1).  
	Regarding claim 3, Isogai further teaches:
wherein the platform base defines a recessed pocket (recess 9, figure 1), wherein the biasing members of the first friction reduction assembly and of the second friction reduction assembly are each (10) at least partially housed within the recessed pocket (see figure 1).  
	Regarding claim 4, Isogai further teaches:
wherein the platform base comprises a pocket floor (bottom of recess 9, figure 1), wherein the biasing members of the first friction reduction assembly and of the second friction reduction assembly (elastic body 10, figure 1) each abut against the pocket floor (see figure 2).  
	Regarding claim 7, Isogai further teaches:
wherein the reduced-friction body (low-friction sliding member 11, figure 1) of the first friction reduction assembly and of the second friction reduction assembly each comprise a flat engagement surface (see figure 2).  
	Regarding claim 8, the combination of Wanner and Isogai further teaches:
wherein the platform base (18, figure 3, Wanner) comprises a first surface (bottom inside face of the top of support bar 18, figure 3, Wanner), the first adjustable bridge (left adjustable square profile 19, figure 3, Wanner) comprises a second surface (top face of left adjustable square profile 19, figure 3, Wanner) facing the first surface, and the friction reduction assembly (elastic body 10 and low-friction sliding member 11, figure 1, Isogai) of the first adjustable bridge is configured to bias the first surface away from the second surface (in the combination of Wanner and Isogai, the elastic body and low-friction sliding member bias the first and second surfaces away from each other).
	Regarding claim 11, Isogai further teaches:
wherein the friction-reduction assembly (10, 11) is configured to transition between an outward configuration (see figure 2) and an inward configuration (see figure 3), wherein the friction-reduction assembly (10, 11) is configured to define a gap (gap shown in figure 2) between the platform base and an adjustable bridge of the set of adjustable bridges in the outward configuration.  

	Regarding claim 14, Wanner teaches:
A vehicle lift assembly (axis elevator 13, figure 3) comprising: 
	(a) a base member (base 14, figure 3); 
	(b) an actuation assembly (lifting cross-bars 17, figure 3); and 
	(c) a platform assembly (components 18-20, figure 3) coupled with the actuation assembly, wherein the actuation assembly is configured to move the platform assembly vertically relative to the base member (lifting cross-bars 17 raise and lower components 18-20), wherein the platform assembly is configured to contact a vehicle (via support elements 20, figure 3) in order to lift the vehicle relative to the base member, wherein the platform assembly comprises:
		(i) a platform base (support bar 18, figure 3), and
		(ii) an adjustable bridge (adjustable square profile 19, figure 3) slidably coupled with the 			platform base (14).
	Wanner does not teach:
a pair of friction reduction assemblies configured to transition between an outward configuration and an inward configuration, wherein the pair of retractable friction-reduction assemblies are located laterally to each other relative to a direction of a sliding movement between the platform base and the adjustable bridge, wherein the retractable friction reduction assembly is configured to reduce a frictional resistance between the platform base and the adjustable bridge in the outward configuration, and wherein the platform base and the adjustable bridge are configured to contact each other when the retractable friction-reduction assembly is in the inward configuration.  
	However, Isogai teaches:
	A vehicle lift assembly with a platform assembly comprising a platform base (lift arm 1a, figure 1), an adjustable bridge (slide arm 1b, figure 1), and
a friction reduction assembly (low friction sliding member 11 and elastic body 10, figure 1, which is a structural equivalent to the retractable friction reduction assembly disclosed in the specification) configured to transition between an outward configuration (figure 2) and an inward configuration (figure 3), wherein the retractable friction reduction assembly (10,11) is configured to reduce a frictional resistance between the platform base and the adjustable bridge in the outward configuration, and wherein the platform base and the adjustable bridge are configured to contact each other when the retractable friction-reduction assembly is in the inward configuration (see paragraph [0031] of the machine translation, “the elastic bodies 10 are compressed during a lift-up operation… in which a vehicle load is applied to the vehicle pedestal 6 through the friction slide member 11 and the low friction slide members 11, 11 enters into the concave portion 9, and the slide arm 1b comes into contact with the highly abrasion-treated surface with respect to the lift arm 1a.”).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a friction reduction assembly as taught by Isogai between the platform base and each adjustable bridge of Wanner so the adjustable bridges can be moved easily relative to the platform base when unloaded and the bridges do not slide when under a load. Relative movement between the bridges and platform base when a vehicle is loaded on the lift could cause damage to the vehicle and lift or injury to workers operating the lift and working on the vehicle. The friction reduction assembly taught by Isogai prevents such relative movement while allowing adjustment of the bridges when safely unloaded.	
	Regarding claim 15, Isogai further teaches:
wherein a first retractable friction-reduction assembly (10, 11) of the pair of retractable friction-reduction assemblies comprises a biasing member (elastic body 10, figure 1).  
	Regarding claim 17, Isogai further teaches:
wherein a first retractable friction-reduction assembly (10, 11) of the pair of friction-reduction assemblies is at least partially housed within the platform base (the relative platform base of Isogai is lift arm 1a, see figures 1-3 showing how 10 and 11 are housed within arm 1a). 

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wanner (US 6257371 B1) in view of Isogai (KR 20030022665 A), and further in view of Draxl et al. (US 8272623 B2).
	Regarding claim 6, Wanner and Isogai teach:
The vehicle lift assembly of claim 2.
	Wanner and Isogai do not teach:
wherein the reduced-friction body of the first friction reduction assembly and the reduced-friction body of the second assembly each comprise a plastic material.  
	However, Draxl et al. teach:
A vehicle lift assembly with adjustable components (leg 28 and vertical guide 46, figure 1) that slide relative to each other and a friction reduction component (low friction plastic liners 86),
wherein the reduced-friction body comprises a plastic material (low friction plastic liners 86, not labeled, see col. 4, lines 1-4).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the low friction sliding member of Isogai to be made of plastic as taught by Draxl et al. because of the low coefficient of friction of plastic. Plastic is also inexpensive, readily available, and easy to process. It would have been obvious to make the low friction members out of plastic to promote easy sliding when the lift assembly of Wanner and Isogai is in the unloaded position.

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wanner (US 6257371 B1) in view of Isogai (KR 20030022665 A), and further in view of Lu (CN 10809517 A).
	Regarding claim 9, Wanner and Isogai teach:
The vehicle lift assembly of claim 1.
	Wanner and Isogai do not teach:
wherein the platform base defines a longitudinal through slot.  
	However, Lu teaches:
A lift assembly with a base member (base 1, figure 1), an actuation assembly (lifting mechanism 2, figure 1), and a platform assembly (lifting platform plate 218 and clamping mechanism 3, figure 1), and
wherein the platform base (lifting platform plate 218, figure 2) defines a longitudinal through slot (center of lifting platform plate, figure 2).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate one or more through slots as taught by Lu in the platform base of the vehicle lift assembly taught by Wanner and Isogai to adjustably fasten the adjustable bridges (left and right adjustable square profiles 19, Wanner) to the platform base to maintain a centered position and prevent the adjustable bridge from sliding completely out of the platform base.

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wanner (US 6257371 B1) in view of Isogai (KR 20030022665 A), and further in view of Wallace (US 2958395 A).
	Regarding claim 10, Wanner and Isogai teach:
The vehicle lift assembly of claim 1.
	Wanner and Isogai do not teach:
wherein the first adjustable bridge defines a coupling channel configured to slide over at least a portion of the platform base.  
	However, Wallace teaches:
A vehicle lift assembly with a platform base (supporting member 14, figure 2) and an adjustable bridge (base member 23, figure 2), and
wherein the adjustable bridge (base member 23, figure 2) defines a coupling channel (defined by flanges 24, figure 4) configured to slide over at least a portion of the platform base (14, see figure 2).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the channel shaped adjustable bridge taught by Wallace with the lift assembly taught by Wanner and Isogai to leave the interior of the platform base (support bar 18 of Wanner) open for fixing elements or attachments for the actuation assembly (lifting cross-bars 17 of Wanner). Positioning the adjustable bridge to slide on the exterior of the platform base as taught by Wallace would additionally make maintenance and replacement of the friction reduction assembly easier due to easier access, the bridge would slide off of the friction reduction assembly leaving it exposed.

	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wanner (US 6257371 B1) in view of Isogai (KR 20030022665 A), and further in view of Perlstein (US 20190100420 A1).
	Regarding claim 12, Wanner and Isogai teach:
The vehicle lift assembly of claim 1.
	Wanner and Isogai do not teach:
wherein the adjustable bridge defines a coupling channel configured to slide over at least a portion of the platform base.  
	However, Perlstein teaches:
further comprising a second base member (base A, image 1, below), a second actuation assembly (jacking power mechanism 110 including jacking rods 128A-C) and a second platform assembly (engagement mechanism 108), wherein the second actuation assembly is coupled to the second base member and the second platform assembly, wherein the second base member is moveable relative to the base member (rolling jacks 104 and 105 both comprise a base member, actuation assembly, and platform assembly as shown in image 1, below, and are movable relative to each other, figure 7).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second base member, actuation assembly, and platform assembly as taught by Perlstein with the vehicle lift assembly taught by Wanner and Isogai to raise both axles of a vehicle for maintenance or repair. Two jack assemblies allow workers to raise each axle individually or together into an optimal position for the service required. 


    PNG
    media_image1.png
    140
    219
    media_image1.png
    Greyscale

Image 1, section of figure 1 of Perlstein, annotated by Examiner

	Regarding claim 13, Perlstein further teaches: 
further comprising a first runway (runway 112A, shown in figure 1 for reference) and a second runway (runway 112B, shown in figure 1 for reference) configured to actuate between a lowered position and raised position (runways 112A, 112B move from a lowered position to a raised position via four post lift 103, figure 7), wherein the second base member and the base member are each slidably attached to both the first runway and the second runway (rolling jacks 104, 105 are slidably attached to runways 112A, 112B).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the jack assemblies with a runway lift as taught by Perlstein for the ability to raise the entire vehicle to gain access to the undercarriage and components under the vehicle. Raising the vehicle on the runways creates easier access for the workers and is safer than supporting one or both axles on jack type lifts for work under the vehicle as the vehicle cannot fall on the workers.

	Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wanner (US 6257371 B1) in view of Isogai (KR 20030022665 A), and further in view of DiSimone et al. (US 5331904 A).
	Regarding claims 5 and 16 Wanner and Isogai teach:
The vehicle lift assembly of claim 2 and the vehicle lift assembly of claim 15.
	Wanner and Isogai do not explicitly teach:
wherein the biasing members of the first friction reduction assembly and of the second friction reduction assembly each comprise a wave spring/wave spring washer.
	However, DiSimone et al. teach:
a biasing member which comprises a wave spring washer (wave spring washer 98, figure 6).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a wave spring as the biasing members as taught by DiSimone et al. in the lift assembly of Wanner and Isogai due to the known benefits of even load distribution and high load-bearing capability. The curved shape prevents concentrated stress points and the compact structure allows for small deflections (the biasing member in the combination of Wanner and Isogai experiences large loads from the vehicle and requires only small deflection when unloaded) while fitting in a compact space such as the recess taught by Isogai.
	
	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aron (US 2592845 A) in view of Wanner (US 6257371 B1).
	Regarding claim 18, Aron teaches:
A vehicle lift assembly comprising:  
	(b) an actuation assembly (plunger 9, figure 1); and 
	(c) a platform assembly coupled with the actuation assembly, and wherein the platform assembly comprises:
		(i) a platform base (lift frame 5, figure 1), 
		(ii) an adjustable bridge (member 22, figure 1) slidably coupled along a longitudinal axis 			(horizontal axis parallel to longitudinal supporting rails 6, 7) with the platform base, and 
		(iii) an adapter track (wing plates 42, figure 1) attached to the adjustable bridge 				(member 22, figure 1) such that the adapter track is configured to slide along the 			longitudinal axis relative to the platform base (lift frame 5, figure 1) along with the 			adjustable bridge, wherein the adapter track is configured to receive a vehicle adapter 			(rack 43, plate 38, and member 22, figure 4).  
	Aron does not explicitly teach:
a base member, wherein the actuation assembly is configured to move the platform assembly vertically relative to the base member, and wherein the platform assembly is configured to contact a vehicle in order to lift the vehicle relative to the base member.
	However, Wanner teaches:
A vehicle lift assembly with an actuation assembly (jacks 10, 11, figure 3), a platform assembly (vehicle supports 5, 6 and axis elevator 13, figure 3), and
a base member (“floor compensation” col. 3, line 52, including plate members 25, 26, figure 3), wherein the actuation assembly (jacks 10, 11) is configured to move the platform assembly vertically relative to the base member, and wherein the platform assembly is configured to contact a vehicle (“Double-tracked Vehicles”’ title) in order to lift the vehicle relative to the base member.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to support the lift assembly of Aron with a base member as taught by Wanner to distribute the combined load of the lift and vehicle and balance the platform assembly.
	Regarding claim 19, Aron further teaches:
wherein the adapter track comprises a first adapter bracket (left wing plate 42 as shown in figure 6) and a second adapter bracket (right wing plate 42 as shown in figure 6), and wherein the vehicle adapter (43, 38, 32, figure 1) is at least partially held in place by the first adapter bracket and the second adapter bracket (via rack 43, see figure 4, col. 5, lines 1-3, “A pinion 45 engages the rack 43 for moving the rack and connected parts including the member 32”).  
	Regarding claim 20, Aron further teaches:
wherein the first adapter bracket (left wing plate 42, figure 6) comprises a first interior surface (right vertical face of wing plate 42, figure 6) , wherein the second adapter bracket (right wing bracket 42, figure 6) comprises a second interior surface (left vertical face of right wing bracket 42, figure 6), wherein the first interior surface and the second interior surface face each other to define an inside track (between vertical faces of wing plates 42, see figure 6) configured to receive a portion of the vehicle adapter (the inside track receives rack 43, figure 6).  

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Perlstein (US 20190100420 A1) in view of Belley et al. (US 20020017637 A).
	Regarding claim 21, Perlstein teaches:
A vehicle lift assembly comprising: 
	(a) a runway assembly, wherein the runway assembly comprises:
		(i) first runway (runway 112B, shown in figure 1), 
		(ii) a second runway (runway 112A, shown in figure 1) extending substantially parallel to 		the first runway (112B), wherein the first runway and the second runway extend from a 			first end (front, right side of figure 7) toward a second end (back, left side of figure 7); 
	(b) a runway actuation assembly (four post lift, figure 7), wherein the runway actuation assembly is configured to raise and lower the runway assembly between a lowered position (lowered position near the bottom where vehicles can drive onto the lift) and a raised position (shown in figure 7); 
	(c) a first jack lift assembly (rolling jack 104, figure 7) slidably coupled to the first runway (112B) and the second runway (112A) along a path (rails 118A, 118B, 118B shown in figure 1), 
; and
	(d) a second jack lift assembly (rolling jack 105, figure 7) slidably coupled to the first runway (112B) and the second runway (112A) along the path (118A, 118B), wherein the second jack lift assembly is located closer to the second end (left) of the runway assembly compared to the first jack lift.
	Perlstein does not teach:
wherein the first jack lift assembly has a first maximum load capacity (front of vehicle 140, figure 7)
wherein the second jack lift assembly has a second maximum lifting capacity (back of vehicle 140, figure 7) and wherein the second maximum load is smaller than the first maximum load (vehicles with front-loaded engines have a greater load over the front axle).  
	However, Belley et al. teach:
A lifting device,
wherein the first jack lift assembly has a first maximum load capacity (rear lifting beam 18 has a lifting capacity of 500 tons, paragraph [0062], lines 9-10)
wherein the second jack lift assembly has a second maximum lifting capacity (front lifting beam 16 has a lifting capacity of 150 tons, paragraph [0062], line 9) and wherein the second maximum load is smaller than the first maximum load (second maximum load is 150 tons, which is smaller than first maximum load of 500 tons).  
	It would have been obvious to one of ordinary skill in the art to design the vehicle lift of Perlstein to have a smaller lifting capacity for the second jack lift assembly than the lifting capacity for the first jack lift assembly to minimize the expense and materials needed for the second jack lift assembly to function adequately. The second jack lift assembly of Perlstein is positioned at the rear of the vehicle being lifted. Vehicles commonly have a greater load at the front of the vehicle due to the weight of the motor. The second jack lift assembly does not need to lift as great of a load as the first jack lift assembly and designing the second jack lift to accommodate only the load necessary is an obvious engineering design choice to lower the amount of materials, cost, and weight of the second jack lift assembly.

	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Perlstein (US 20190100420 A1) in view of Belley et al. (US 20020017637 A) and further in view of Wanner (US 6257371 B1).
	Regarding claim 22, Perlstein and Belley et al. teach:
The vehicle lift assembly of claim 21.
	Perlstein and Belley et al. do not teach:
wherein the runway assembly further comprises a cross-bracing frame extending between the first runway and the second runway located near the first end, wherein the first runway and the second runway located near the second end define an open space without a cross-bracing frame extending between the first runway and the second runway.
	However, Wanner teaches:
A vehicle lift assembly with two runways and a first jack assembly slidably coupled to the runways, and
wherein the runway assembly further comprises a cross-bracing frame (rigid pipe 9, figure 1) extending between the first runway (vehicle support 6, figure 1) and the second runway (vehicle support 5, figure 1) located near the first end (front, lower right side of figure 1), wherein the first runway and the second runway located near the second end (back, upper left side of figure 1) define an open space (see figure 1) without a cross-bracing frame extending between the first runway and the second runway.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to brace the runway assembly taught by Perlstein and Belley et al. with a cross-bracing frame at the front end as taught by Wanner as a means of torsion prevention of the runways. See Wanner col. 3, “Rigid pipe 9 also serves as an additional torsion prevention for vehicle supports 5, 6,” lines 27-28.

Response to Arguments
	Applicant's arguments filed March 18, 2022 have been fully considered but they are not persuasive. On page 7 of the Remarks, Applicant argues that Perlstein fails to disclose or suggest all of the features recited in amended claim 21. Specifically, the limitation that the second maximum lifting capacity is smaller than the first maximum lifting capacity. While Perlstein does not explicitly teach this limitation, Belley et al. teach a lifting device with a smaller second maximum lifting capacity than the first maximum lifting capacity. 
	On page 8 of the Remarks, Applicant argues that the art of record fails to disclose or render obvious all of the features in amended independent claims 1 and 14. Notably, first and second friction reduction assemblies. In the combination of Wanner and Isogai it would have been obvious to include a friction reduction assembly as taught by Isogai on each adjustable bridge of Wanner for ease of use of the sliding bridges and common functioning on each side of the platform base. Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. V. Bemis Co., 193 USPQ 8.
	On page 9 of the Remarks, Applicant argues that the combined art of record fails to disclose the features “an adjustable bridge slidably coupled along a longitudinal axis with the platform base and … an adapter track attached to the adjustable bridge such that the adapter track is configured to slide along the longitudinal axis …” of claim 18. Examiner respectfully disagrees, as shown in figure 1 of Aron, member 22 (adjustable bridge) slides along a longitudinal axis parallel to beams 6 and 7 (components of lift frame 5, “platform base”) and the wing plates 42 (adapter track) slide along the longitudinal axis with member 22. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.M.L./Examiner, Art Unit 3654